Citation Nr: 0214464	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  95-33 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for sinusitis.

(The issues of entitlement to service connection for 
asbestosis and the residuals of pneumonia will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's verified period of active military service 
extended from August 1954 to February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

The case was previously before the Board in February 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed and is adequate with respect to the issue involving 
service connection for sinusitis.  The Board now proceeds 
with its review of this issue.  The Board is undertaking 
additional development with respect to the veteran's claims 
for entitlement to service connection for asbestosis and the 
residuals of pneumonia. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Most of the veteran's service medical records and his 
service personnel records have been reported as having been 
destroyed by fire while they were in the custody of the 
Federal Government.  

3.  There is no competent medical evidence that the veteran 
currently suffers from sinusitis. 


CONCLUSION OF LAW

Sinusitis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In a September 1995 Statement of the Case, the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims.  Several letters dated in September 1993 also 
informed the appellant of the evidence needed to substantiate 
his claims and informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 
The Board concludes that these documents informed the 
appellant of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had sinusitis during service; (2) 
whether he currently has sinusitis; and, if so, (3) whether 
the current disability is etiologically related to military 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Initially, the Board notes that the veteran's service medical 
records are not complete. When the RO initially requested the 
veteran's service medical records, the records received were 
incomplete.  Subsequent requests for the veteran's service 
records have resulted in the National Personnel Records 
Center (NPRC) informing the RO that the veteran's service 
records had been destroyed by fire.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  The RO 
notified the veteran of the difficulty in obtaining his 
service medical records and requested that he provide 
additional information so that an attempt could be made to 
retrieve alternate service medical records.  The veteran also 
submitted testimony at a hearing and lay statements from 
relatives.  

The veteran's verified period of active military service 
extended from August 1954 to February 1958.  The service 
medical records which have been retrieved reveal that the 
veteran was hospitalized in April 1957 with a diagnosis of 
"primary atypical pneumonia."  In October 1957, the veteran 
was treatment for viral influenza.  The other service medical 
records which are of record are related to these two 
instances of treatment during service.  

In January 1995, the veteran submitted a few photocopies of 
some recent private medical treatment records dated from 
approximately 1987 to 1991.  These records do not show 
treatment for sinusitis.  Also in January 1995 the veteran 
submitted several lay statements from relatives.  These 
statements essentially indicate that the veteran had 
pneumonia during service, and that that the fact was known 
because the veteran told the person making the statement that 
this happened.  At this point the Board notes that these 
statements are of very little probative value because they 
indicate that the veteran had pneumonia during service, which 
is not at issue because the service medical records which 
have been obtained confirm this fact.  

In May 1996, the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  He testified that he 
had pneumonia during service and that ever since he has 
continued to have breathing problems ever since, in the form 
of frequent upper respiratory infections.  He also stated 
that he received medical treatment for a sinus condition 
during service.  

In February 1999, a VA examination of the veteran was 
conducted.  The veteran reported that he served as a fireman 
during service and that he was exposed to smoke.  He also 
stated that he suffered from "frostbite of the lungs" while 
serving in the cold weather in Alaska.  The examining 
physician reviewed the veteran service medical records which 
are of record and noted his inservice.  The veteran also 
reported having one episode of sinusitis during service.  He 
also reported that he was receiving disability benefits from 
the Social Security Administration (SSA), but also indicated 
that he was not under current treatment for any respiratory 
disorder.  Physical examination revealed a deviation of the 
nasal septum to the right with no significant obstruction.  
There was no tenderness of the sinuses and no postnasal drip.  
X-ray examination of the sinuses was negative for any 
abnormality.  The diagnosis was "no clinical evidence of 
sinusitis."

The preponderance of the evidence is against the veteran's 
claim for service connection for sinusitis.  Even assuming 
that the veteran had a diagnosis of sinusitis during service, 
there is no medical evidence showing that the veteran has any 
current sinusitis disability.  The veteran has been given the 
chance to submit private medical evidence, and the RO has 
requested private medical treatment records indicated by the 
veteran, but none have been provided.  In February 1999, a VA 
examination of the veteran was conducted all physical and x-
ray findings indicated that the veteran does not have 
sinusitis.  With no current disability, service connection 
must be denied.  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (Interpret 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996)


ORDER

Service connection for sinusitis is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

